      Case 2:20-cv-04988-JFW-AS Document 40-25 Filed 10/27/20 Page 1 of 3 Page ID #:312
Re: Chris Langer v. Esperanza Molina, et al. (USDC Case No. 2:20-CV-04988-JFW-AS)

From: Monica Molina (mrmolina@sbcglobal.net)

To:     amandas@potterhandy.com
Cc:     rayballister@potterhandy.com; russ@potterhandy.com;
        langervstadiumwinebeerminimarketandlamwaybz6733617@projects.filevine.com
Date: Friday, October 9, 2020, 3:22 PM PDT



Dear Mr. Ballister,

Please review the enclosed proposed Joint Statement of Meet and Confer Conference. Please aﬃx your signature
and return to me. If acceptable, I can aﬃx your signature with your permission. Thank you.

Regards,

Monica R. Molina
LAW OFFICES OF MONICA R. MOLINA
30700 Russell Ranch Road, Suite 250
Westlake Village, CA 91362
T (747) 220-6655
F (747) 220-6601


This transmission is intended to be delivered only to the named addressee(s) and may contain information which is
confidential, proprietary, attorney work-product or attorney-client privileged. If this transmission is received by anyone
other than the intended recipient(s), the recipient(s) should immediately notify the sender by reply and then delete
the transmission. In no event shall this transmission be read, used, copied, reproduced, stored or retained by anyone
other than the intended recipient(s) except with their express written consent.




 On Friday, October 9, 2020, 07:49:24 AM PDT, Amanda Seabock <amandas@potterhandy.com> wrote:



 Good Morning,



 I’ve coped all of the necessary parties to this email. Simply ‘reply all’ and it will be properly directed.



 Amanda




       Amanda Seabock, Esq.
       AmandaS@PotterHandy.com
  Case 2:20-cv-04988-JFW-AS Document 40-25 Filed 10/27/20 Page 2 of 3 Page ID #:313

    Potter Handy, LLP
    8033 Linda Vista Rd, Suite 200
    San Diego, CA 92111
    858-375-7385 | 888-422-5191 (fax)




    The information contained in this email may be confidential and/or legally privileged. It has been sent for the sole use of the intended
    recipient(s). If the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use,
    disclosure, dissemination, distribution, or copying of this communication, or any of its contents, is strictly prohibited. If you have
    received this communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send
    to info@potterhandy.com. Tax Opinion Disclaimer: To comply with IRS regulations, we advise that any discussion of Federal tax issues
    in this E-mail was not intended or written to be used, and cannot be used by you, (i) to avoid any penalties imposed under the Internal
    Revenue Code or, (ii) to promote, market or recommend to another party any transaction or matter addressed herein.




From: Monica Molina <mrmolina@sbcglobal.net>
Sent: Friday, October 9, 2020 7:36 AM
To: Amanda Seabock <amandas@potterhandy.com>
Subject: Chris Langer v. Esperanza Molina, et al. (USDC Case No. 2:20-CV-04988-JFW-AS)



Dear Ms. Seabock,



Per our stipulation and the Court's order which was entered on 9/29/20, my client has ten (days) from the entry
of the order to file a responsive pleading. Therefore, today my client will be filing her Motion to Dismiss pursuant
FRCP 12(b)(1) and 12(b)(6). Since I met and conferred with Mr. Ballister concerning this motion prior to your
wrongful request for entry of default, should I send the [proposed] Joint Statement regarding the meet and
confer to you or to Mr. Ballister? Please advise.



Regards,



Monica R. Molina
LAW OFFICES OF MONICA R. MOLINA
30700 Russell Ranch Road, Suite 250
Westlake Village, CA 91362
T (747) 220-6655
F (747) 220-6601
  Case 2:20-cv-04988-JFW-AS Document 40-25 Filed 10/27/20 Page 3 of 3 Page ID #:314
This transmission is intended to be delivered only to the named addressee(s) and may contain information which
is confidential, proprietary, attorney work-product or attorney-client privileged. If this transmission is received by
anyone other than the intended recipient(s), the recipient(s) should immediately notify the sender by reply and
then delete the transmission. In no event shall this transmission be read, used, copied, reproduced, stored or
retained by anyone other than the intended recipient(s) except with their express written consent.




     Joint Statement of Meet and Confer Conference.pdf
     82.4kB
